Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “ a first signal to produce an apparent applied force in the  first direction to the user's body part based on the user input and to drive the haptic output component with a second signal to produce an apparent applied force in a second direction that is non-parallel to the first direction, and wherein the first signal is an asymmetric 5signal” with all other limitation cited in claims 1 and “wherein the control circuitry is configured to drive the actuators to produce an apparent applied force in only the first direction relative to the surface as the actuators move back and forth in the first and second directions.” with all other limitation cited in claims 10 and “move back and forth in a first direction to produce a first apparent applied force in the first direction and to produce a second apparent applied force in a second direction that is non-parallel to the first direction; and a display device with a display that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input in a third direction that is opposite the first direction” with all other limitation cited in claims 16.
Persson et al. US 20090088220 discloses haptic feedback elements on a side surface of an electronic device but does not disclose “ a first signal to produce an apparent applied force in the  first direction to the user's body part based on the user input and to drive the haptic output component with a second signal to produce an apparent applied force in a second direction that is non-parallel to the first direction, and wherein the first signal is an asymmetric 5signal” with all other limitation cited in claims 1 and “wherein the control circuitry is configured to drive the actuators to produce an apparent applied force in only the first direction relative to the surface as the actuators move back and forth in the first and second directions.” with all other limitation cited in claims 10 and “move back and forth in a first direction to produce a first apparent applied force in the first direction and to produce a second apparent applied force in a second direction that is non-parallel to the first direction; and a display device with a display that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input in a third direction that is opposite the first direction” with all other limitation cited in claims 16.
Kontorri et al US 20130307790 B haptic feedback actuators on a side surface of an electronic device but does not disclose “ a first signal to produce an apparent applied force in the  first direction to the user's body part based on the user input and to drive the haptic output component with a second signal to produce an apparent applied force in a second direction that is non-parallel to the first direction, and wherein the first signal is an asymmetric 5signal” with all other limitation cited in claims 1 and “wherein the control circuitry is configured to drive the actuators to produce an apparent applied force in only the first direction relative to the surface as the actuators move back and forth in the first and second directions.” with all other limitation cited in claims 10 and “move back and forth in a first direction to produce a first apparent applied force in the first direction and to produce a second apparent applied force in a second direction that is non-parallel to the first direction; and a display device with a display that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input in a third direction that is opposite the first direction” with all other limitation cited in claims 16.
Baranski et al US 20160255944 B wearable device with haptic actuators but does not disclose “ a first signal to produce an apparent applied force in the  first direction to the user's body part based on the user input and to drive the haptic output component with a second signal to produce an apparent applied force in a second direction that is non-parallel to the first direction, and wherein the first signal is an asymmetric 5signal” with all other limitation cited in claims 1 and “wherein the control circuitry is configured to drive the actuators to produce an apparent applied force in only the first direction relative to the surface as the actuators move back and forth in the first and second directions.” with all other limitation cited in claims 10 and “move back and forth in a first direction to produce a first apparent applied force in the first direction and to produce a second apparent applied force in a second direction that is non-parallel to the first direction; and a display device with a display that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input in a third direction that is opposite the first direction” with all other limitation cited in claims 16.
US 20110021272 discloses haptic stimulation during input in virtual or gaming environment but does not disclose “ a first signal to produce an apparent applied force in the  first direction to the user's body part based on the user input and to drive the haptic output component with a second signal to produce an apparent applied force in a second direction that is non-parallel to the first direction, and wherein the first signal is an asymmetric 5signal” with all other limitation cited in claims 1 and “wherein the control circuitry is configured to drive the actuators to produce an apparent applied force in only the first direction relative to the surface as the actuators move back and forth in the first and second directions.” with all other limitation cited in claims 10 and “move back and forth in a first direction to produce a first apparent applied force in the first direction and to produce a second apparent applied force in a second direction that is non-parallel to the first direction; and a display device with a display that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input in a third direction that is opposite the first direction” with all other limitation cited in claims 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 07/12/2022Primary Examiner, Art Unit 2692